     Case 4:19-cv-01035 Document 19 Filed on 05/30/19 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                May 30, 2019
                                                                                       David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MONICA ABBOUD,                                  §
                                                §
                      Plaintiff,                §
                                                §
V.                                              §     CIVIL ACTION NO. H-19-1035
                                                §
HEALTH INSURANCE INNOVATIONS                    §
INC.,                                           §
                                                §
                      Defendant.                §



                                   ORDER OF DISMISSAL

       In accordance with the plaintiff’s notice of dismissal, (Docket Entry No. 18), this action is

dismissed without prejudice.

                      SIGNED on May 30, 2019, at Houston, Texas.


                                                    ______________________________________
                                                             Lee H. Rosenthal
                                                       Chief United States District Judge
